                           Case:21-00524-jwb                   Doc #:8 Filed: 03/05/2021     Page 1 of 1

Form NTCREDOC (05/19)
                                                    United States Bankruptcy Court
                                                     Western District of Michigan
                                                         One Division Ave., N.
                                                               Room 200
                                                        Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                                 Case Number 21−00524−jwb
            Larry Allen Cluchey
            7095 Mindew Drive SW                                                 Chapter 7
            Byron Center, MI 49315
            SSN: xxx−xx−3664                                                     Honorable James W. Boyd
                                                                 Debtor

                                             NOTICE REGARDING FILED DOCUMENT


You are hereby notified that the court acknowledges the filing of Asset Protection Report (Document # 6)
on March 4, 2021 in the above−referenced case. See LBR 5005−2(e).

Please note the following:

          Case number is missing.


   PLEASE TAKE NOTICE that if the errors or deficiencies noted above are not promptly corrected or
otherwise addressed, the Clerk may bring the issue to the attention of the assigned judge for appropriate
action, which may include holding a hearing, denying the relief requested in the document, or other
disposition.


   If you have any questions, please contact the ECF Helpdesk by emailing
ecfhelpdeskmiwb@miwb.uscourts.gov, calling (616) 456−2693 or by using online chat via
www.miwb.uscourts.gov.




                                                                          Michelle M. Wilson
                                                                          CLERK OF BANKRUPTCY COURT



Dated: March 5, 2021                                                      /S/
                                                                          L. Tap
                                                                          Deputy Clerk


1 Aliases for Debtor Larry Allen Cluchey : aka Larry Cluchey
